Exceptions overruled. This is an action of tort by a customer (with a count for consequential damages by her husband) against the owner of a store for injuries allegedly due to negligently maintained premises. Under leave reserved, the judge entered verdicts for the defendant, and the plaintiffs excepted. There was no error. In the opinion of a majority of the court, there was no evidence of the defendant’s negligence. As we view the record, the female plaintiff stepped backward into a fully lighted stairway in a manner not reasonably to be anticipated by the defendant, which, in the circumstances, owed no duty to warn. Hunnewell v. Haskell, 174 Mass. 557. Flynn v. Cities Service Refining Co. 306 Mass. 302. Lookner v. New York, New Haven & Hartford Railroad, 333 Mass. 555. The plaintiffs, upon whom rest the burden of showing error, have not brought their ease within Grogan v. O’Keeffe’s Inc. 267 Mass. 189, Coates v. First National Stores Inc. 322 Mass. 563, and Giacomuzzi v. Klein, 324 Mass. 689.